IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 95-40472
                           Summary Calendar
                        _____________________


     JOSEPH H. WILLIAMS,

                                     Plaintiff-Appellant,

                               versus

     JAMES A. COLLINS, DIRECTOR,
     TEXAS DEPARTMENT OF CRIMINAL
     JUSTICE, INSTITUTIONAL DIVISION,

                                     Defendant-Appellee,

          and

     DEVIN C. MUSSLEMAN, Lieutenant
     Coffield Unit; DAVID N. DUHON,
     Correctional Officer, Coffield Unit;
     DAVID T. DOUGLAS, Correctional Officer,
     Coffield Unit; DANNY WILLIAMS, Correctional
     Officer, Coffield Unit; KENNETH J.
     SINGLETARY; STEVEN WILLIAMS, Correctional
     Officer, Coffield Unit; DOYLE WOOD,
     Correctional Officer, Coffield Unit;
     ROBERT LEIS, Correctional Officer, Coffield
     Unit; JAMES B. HENRY, Correctional Officer,
     Coffield Unit; GARY BROWN, Correctional
     Officer, Coffield Unit; JAMES L. HUBERT,
     Disciplinary Captain, Coffield Unit;
     PATRICK K. VEST, Coffield Unit,

                                     Defendants.

     _______________________________________________________

         Appeal from the United States District Court for
                   the Eastern District of Texas
                           (6:94-CV-286)
     _______________________________________________________

                        (October 17, 1995)
Before REAVLEY, DUHÉ and WIENER, Circuit Judges.
PER CURIAM:*

     The dismissal of this § 1983 action by the district court,

on grounds of no arguable merit (§ 1915(d)) is affirmed for the

following reasons:

     1.   The suit complains of a disciplinary hearing and 1993

confiscation duplicating the events complained of in a previous

suit that was dismissed.   Whether or not the prior dismissal was

with prejudice, the claim has been litigated and is now

foreclosed.    See Graves v. Hampton, 1 F.3d 315, 318 (5th Cir.

1993).

     2.   The claim for deprivation of his property by state

officials is not a proper § `1983 claim when state law provides

an adequate remedy.   However, Williams also argues that the

property was confiscated in retaliation for his exercise of his

constitutional right of access to the courts.   The difficulty in

that, by complaint or in the Spears hearing, Williams was unable

to give more than an opinion to support his claim.

     3.   Williams abandoned his claim against Captain Hubert by

giving no justification or argument to support it.

     4.   The disciplinary case was overturned, and the procedure

by which it happened is immaterial to this case.




       Local Rule 47.5 provides: “The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession.” Pursuant to that Rule, the Court has determined
that this opinion should not be published.

                                  2
     5.   The complaint against Collins sets out no connection

between Collins and the loss of Williams’ good-time credit if the

loss is due to administrative error.   If there is no

administrative error, he may not challenge his loss of credit by

§ 1983 but only by habeas corpus.    Heck v. Humphrey, 114 S.Ct.

2364, 2372 (1994).

     6.   He has shown no liberty interest to receive papers

following the confiscation of property determined to be

contraband.   See Sandin v. Conner, 115 S.Ct. 2293, 2297-2300

(1995).

     AFFIRMED.




                                 3